DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
Claims 21-40, as amended 29 December 2020, are currently pending.  Claims 1-20 are canceled.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-25, 27-29, and 37-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Babb et al. (US 4,399,036) in view of Voto (US 2007/0007184) and Moscaritolo et al. (US 2004/0079686).
	Regarding claims 21-23, Babb discloses a fluid preparation apparatus for a renal failure treatment (abstract).  The apparatus includes an inlet configured to receive water from a water source (Figure 3; conditioned water supply connected to conduit 81; C4/L54-68) and a fluid line fluidly connected to the inlet (Figure 3; conduits 81, 82, 38).  
A first concentrate pump is fluidly connected to the fluid line at a first mixing point (Figure 3; pump 22, connected to mixing tank 26 along with conduit 38; C4/L43-58) and the first concentrate pump is configured to pump concentrate from a first concentrate container to mix with the water beginning at the first mixing point to form a first fluid mixture (Figure 4, mixing tank 26; concentrate source 34; C4/L43-68).  
A second concentrate pump is fluidly connected to the fluid line at a second mixing point, downstream from the first mixing point (Figure 3, proportioning unit 40, mixing tank 50; C5/L8-9; C5/L49-67; C4/L43-68, stream from first mixing tank 26 is fed downstream to the second mixing tank 50 via conduit 39).  The second concentrate pump is configured to pump concentrate from a second 
Babb discloses that sensors are located downstream from the second mixing point and configured to measure a composition characteristic of the second fluid mixture (Figure 3, pH sensor 64, conductivity probe 66, temp probe 68, turbidity detector 87; C6/L10-44, C6/L53-56).
Babb teaches that the apparatus includes at least one controller operably coupled to the first concentrate pump, the second concentrate pump, and the sensors, wherein the at least one controller is configured to receive at least one composition characteristic value from the sensor, and adjust a pumping speed of at least one of the first concentrate pump or the second concentrate pump based on the at least one composition characteristic value, so that the second fluid mixture forms a solution suitable for the renal failure treatment (Figure 3, control module 32, pump control means 24, main control circuitry module; C5/L10-41; C5/L51-58; C6/L10-56; controllers are operably coupled with all elements within the auxiliary unit 20 and dialysis unit 21, either directly or indirectly; volume ratio fed by the proportioning unit 40 may be varied depending on factors present in any given instance, such as feed composition).  Implicit in these steps of receiving a composition characteristic value from the sensor and adjusting a pumping speed in response to the sensed composition characteristic value is a determination that a pumping speed requires adjustment (Figure 3, control module 32, pump control means 24, main control circuitry module; C5/L10-41; C5/L51-58; C6/L10-56; the system includes appropriate circuitry and programmed microprocessors to process received data and regulate the elements of the system).
Babb further discloses that the apparatus includes an additional set of sensors between the first mixing point and the second mixing point that are configured to measure a first composition characteristic of the first fluid mixture (Figure 3, conductivity and temperature probes 28, 30; C4/L43-62; claim 22).  The controller is coupled to these sensors and receives the composition characteristics from the sensors and adjusts a pumping speed of the first concentrate pump based on the characteristic value (C5/L10-41; claim 23).
While the reference discloses that several characteristics may be sensed by sensors and controlled by a control module (C5/L10-41; C5/L51-58; C6/L10-56), the reference does not disclose that the sensors may be MEMS sensors.  
Voto discloses MEMS sensors that may be used in-line with the dialysis system (abstract).  Various characteristics may be sensed, including flow rate, temperature, pressure, pH, conductivity, or sodium, potassium, calcium, phosphorous, oxygen or urea levels ([0008]).  Moreover, the MEMS sensors offer an advantage of being able to be set up with a wireless system, such that the sensor may send data to a remote controller ([0008], [0018]).
Moscaritolo discloses filtration systems which incorporate MEMS sensing devices ([0001]).  Traditional sensor arrangements require separate sensors to measure each individual property, increasing cost, weight, design size, and reducing reliability ([0008]).  MEMS sensors can be used to sense many different properties at once, allows for the elimination of macro-scale sensing elements, and it may be placed flush with the stream of flow, thus avoiding interference with the fluid flow ([0014]).  The reference further teaches that arrangements including multiple MEMS sensors are contemplated, wherein they are placed at different parts in the stream (Figure 1, [0013]) or, alternatively, a single MEMS sensor may be used for the entire system by utilizing multiple sensor packages all connecting to the same sensor (Figure 13, [0050]-[0053]). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to replace the traditional sensors in the dialysis system of Babb with MEMS sensors, as disclosed by Voto and Moscaritolo, since doing so will allow the sensors to be incorporated easily into the lines of the dialysis system and they may be controlled wirelessly from a remote source.  Further, the MEMS sensors 
Regarding claim 24, Babb discloses that a first mixing chamber is located at the first mixing point to enable water to mix with the first concentrate (Figure 3, mixing tank 26; C4/L43-68).
Regarding claim 25, Babb discloses that a second mixing chamber is located at the second mixing point to enable water to mix with the first fluid mixture (Figure 3; mixing tank 50; C5/L49-C6/L9; C4/L43-68).
Regarding claim 27, Babb discloses that a temperature sensor is located adjacent to the conductivity and pH sensors and is configured to transmit a temperature value to the controller (Figure 3, temperature probe 68; C6/L10-40).
Regarding claim 28, Babb discloses that the temperature value from the temperature sensor is used by the controller to generate an output signal to regulate the heat input to the stream of water that enters the dialysate preparation system (C6/L25-40; thus, the apparatus inherently includes a heater).
Regarding claim 29, Babb discloses that the sensors measure at least conductivity, pH, and temperature (C5/L10-41; C5/L51-58; C6/L10-56).
Regarding claim 37, Babb discloses a fluid preparation apparatus for a renal failure treatment (abstract).  The apparatus includes an inlet configured to receive water from a water source (Figure 3; conditioned water supply connected to conduit 81; C4/L54-68) and a fluid line fluidly connected to the inlet (Figure 3; conduits 81, 82, 38).  
A first concentrate pump is fluidly connected to the fluid line at a first mixing point (Figure 3; pump 22, connected to mixing tank 26 along with conduit 38; C4/L43-58) and the first concentrate 
Babb discloses that the apparatus includes a set of sensors downstream of the first mixing point that are configured to measure a first composition characteristic of the first fluid mixture (Figure 3, conductivity and temperature probes 28, 30; C4/L43-62; C5/L10-41).  
A second concentrate pump is fluidly connected to the fluid line at a second mixing point, downstream from the first mixing point (Figure 3, proportioning unit 40, mixing tank 50; C5/L8-9; C5/L49-67; C4/L43-68, stream from first mixing tank 26 is fed downstream to the second mixing tank 50 via conduit 39).  The second concentrate pump is configured to pump concentrate from a second concentrate container to mix with the first fluid mixture beginning at the second mixing point to form a second fluid mixture (Figure 3, acid concentrate source 46, proportioning unit 40, mixing tank 50; C5/L49-67; C6/L3-15).
Babb discloses that sensors are located downstream from the second mixing point and configured to measure a composition characteristic of the second fluid mixture (Figure 3, pH sensor 64, conductivity probe 66, temp probe 68, turbidity detector 87; C6/L10-44, C6/L53-56).
An outlet line is fluidly connected to the fluid line downstream of the sensors downstream of the second mixing point that is configured to carry the second fluid (Figure 3, line 62; C6/L45-56).
Babb teaches that the apparatus includes at least one controller operably coupled to the first concentrate pump, the second concentrate pump, and the sensors, wherein the at least one controller is configured to receive at least one composition characteristic value from the sensor, and adjust a pumping speed of at least one of the first concentrate pump or the second concentrate pump based on the at least one composition characteristic value, so that the second fluid mixture forms a solution suitable for the renal failure treatment (Figure 3, control module 32, pump control means 24, main 
While the reference discloses that several characteristics may be sensed by sensors and controlled by a control module (C5/L10-41; C5/L51-58; C6/L10-56), the reference does not disclose that the sensors may be MEMS sensors.  
Voto discloses MEMS sensors that may be used in-line with the dialysis system (abstract).  Various characteristics may be sensed, including flow rate, temperature, pressure, pH, conductivity, or sodium, potassium, calcium, phosphorous, oxygen or urea levels ([0008]).  Moreover, the MEMS sensors offer an advantage of being able to be set up with a wireless system, such that the sensor may send data to a remote controller ([0008], [0018]).
Moscaritolo discloses filtration systems which incorporate MEMS sensing devices ([0001]).  Traditional sensor arrangements require separate sensors to measure each individual property, increasing cost, weight, design size, and reducing reliability ([0008]).  MEMS sensors can be used to sense many different properties at once, allows for the elimination of macro-scale sensing elements, and it may be placed flush with the stream of flow, thus avoiding interference with the fluid flow ([0014]).  The reference further teaches that arrangements including multiple MEMS sensors are contemplated, wherein they are placed at different parts in the stream (Figure 1, [0013]) or, 
It would have been obvious to one having ordinary skill in the art at the time of the invention to replace the traditional sensors in the dialysis system of Babb with MEMS sensors, as disclosed by Voto and Moscaritolo, since doing so will allow the sensors to be incorporated easily into the lines of the dialysis system and they may be controlled wirelessly from a remote source.  Further, the MEMS sensors will reduce the cost, weight, and design size of the system, while increasing reliability.  Finally, the MEMS sensors offer the flexibility of utilizing a single MEMS sensor component to monitor properties at various locations in the system through the use of sensor packages; or, one may choose to use multiple MEMS sensor components.
Regarding claims 38 and 39, Babb discloses that the sensors measure at least conductivity, pH, and temperature and that the same characteristics may be measured downstream of the first mixing point and downstream of the second mixing point (C5/L10-41; C5/L51-58; C6/L10-56).
Regarding claim 40, Babb discloses that the fluid preparation apparatus is provided as part of a dialysis treatment machine (Figure 3; incorporated with dialysis cell, not shown, C6/L45-56; abstract).
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Babb et al. (US 4,399,036), Voto (US 2007/0007184), and Moscaritolo et al. (US 2004/0079686), as applied to the claims above, and further in view of Kenley (US 5,690,821).
	Regarding claim 26, modified Babb discloses all of the claim limitations as set forth above.  Babb discloses that a valve is located downstream of the second set of sensors and is operably connected to the controller (Figure 3, bypass valve 70, controls 32, 42; C6/L45-52; C5/L24-41).  Babb discloses that the controller is configured to route the second fluid mixture past the valve if the sensors indicate that the second fluid mixture is suitable for dialysis (C6/L45-56). 

Kenley discloses an apparatus for the preparation of dialysate (abstract).  Kenley utilizes multiple sensors throughout the apparatus to monitor the solution preparation (abstract; C14/L36-53, C15/L24-37).  If the sensors determine that the dialysate is suitable for dialysis (C43/L18-C44/L50), dialysis therapy is performed (C44/L51-C48/L67; initiating and performing dialysis sequence).  If the sensors determine that the dialysate is not suitable for dialysis, Kenley teaches that the dialysate may be routed back upstream, such as toward a mixing chamber if the controller indicates that the solution is not sufficiently mixed (C43/L1-27).
It would have been obvious to one having ordinary skill in the art at the time of the invention to include an alternate path off the bypass valve of Babb to route the second fluid mixture upstream of the second mixing tank, such as to the proportioning unit, when the controller determines that the second fluid mixture is not suitable for dialysis, as suggested by Kenley, since doing so will enable further adjustments to the fluid composition to render it suitable for dialysis and reduce waste of dialysate fluid. 
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Babb et al. (US 4,399,036), Voto (US 2007/0007184), and Moscaritolo et al. (US 2004/0079686), as applied to the claims above, and further in view of Prime Faraday Partnership (“An introduction to MEMS (Micro-electromechanical systems),” hereinafter “Prime”).
Regarding claim 30, modified Babb discloses all of the claim limitations as set forth above.  While Babb discloses that the sensors measure at least conductivity, pH, and temperature (C5/L10-41; C5/L51-58; C6/L10-56) and Voto discloses that MEMS sensors may be of the ISFET type ([0014], [0012]), 
Prime discloses various types of MEMS sensors known in the art (***).  Prime discloses that ISFET (ion sensitive field effect transistor) sensors include a selective membrane for sensing characteristics of a fluid (pg. 38-39).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to select an ISFET sensor having a selective membrane as a MEMS sensor in the apparatus of modified Babb, as suggested by at least Prime, since such a sensor type is explicitly contemplated by Voto and since doing so amounts to nothing more than the selection of a known and appropriate MEMS sensor for the measurement of fluid characteristics to achieve a predictable result.
Claims 31-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Babb et al. (US 4,399,036), Voto (US 2007/0007184), and Moscaritolo et al. (US 2004/0079686), as applied to the claims above, and further in view of Micheli (US 2004/0082903).
Regarding claims 31-33, modified Babb discloses all of the claim limitations as set forth above.  Babb discloses that the prepared dialysate is directed to a dialysis cell for patient treatment when deemed suitable (Figure 3, line 62; C6/L45-56), but does not disclose that the apparatus further includes a patient outlet line positioned to receive used dialysate from a patient, wherein an additional MEMS sensor is provided on the patient outlet line to measure a composition characteristic of the used dialysate.  The reference further does not disclose that the controller is configured to route the used dialysate to a drain line if the readings from the MEMS sensor indicate that the used dialysate is not reusable, and route the used dialysate to the fluid line before the first mixing point if the readings indicate that the used dialysate is reusable. 
Micheli discloses a method for preparing dialysis solution, comprising the steps of obtaining a fresh dialysis solution by either using a prepared solution or by forming it through an on-line dialysate 
	It would have been obvious to one having ordinary skill in the art at the time of the invention to add a patient outlet line having MEMS sensors, such as those already present in the apparatus of modified Babb measuring temperature, conductivity, and pH, and to configure the controller of modified Babb to assess the sensed characteristics, of the used dialysate in the patient outlet line and either route the used dialysate to the first mixing tank or to the drain, as taught by Micheli, since doing so will help to minimize the amount of dialysis fluid necessary for effective patient treatment.  One having ordinary skill in the art will have a reasonable expectation of success in adding these features and capabilities to the apparatus of modified Babb since Babb already discloses a dialysate preparation system for connection to a dialysis cell with a controller configured to adjust the flow through the apparatus based upon sensor readings.
Claims 34-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Babb et al. (US 4,399,036) in view of Voto (US 2007/0007184), Moscaritolo et al. (US 2004/0079686), and Micheli (US 2004/0082903).
Regarding claims 34-36, Babb discloses a fluid preparation apparatus for a renal failure treatment (abstract).  The apparatus includes an inlet configured to receive water from a water source (Figure 3; conditioned water supply connected to conduit 81; C4/L54-68) and a fluid line fluidly connected to the inlet (Figure 3; conduits 81, 82, 38).  
A concentrate pump is fluidly connected to the fluid line at a mixing point (Figure 3; pump 22, connected to mixing tank 26 along with conduit 38; C4/L43-58) and the concentrate pump is configured to pump concentrate from a concentrate container to mix with the water beginning at the mixing point (Figure 4, mixing tank 26; concentrate source 34; C4/L43-68).  
Babb discloses that the apparatus includes an outlet line fluidly connected to the fluid line downstream of the concentrate pump, wherein the outlet line is configured to provide the prepared dialysate to a dialysis cell for patient treatment (Figure 3, line 62; C6/L45-56).
Babb discloses that sensors are located within the apparatus and configured to measure a composition characteristic of the dialysate (Figure 3, pH sensor 64, conductivity probe 66, temp probe 68, turbidity detector 87; C6/L10-44, C6/L53-56; conductivity and temperature probes 28, 30; C4/L43-62; C5/L10-41).
Babb teaches that the apparatus includes at least one controller operably coupled to the concentrate pumps and the sensors, wherein the at least one controller is configured to receive at least one composition characteristic value from the sensor, and adjust a pumping speed of a concentrate pump based on the at least one composition characteristic value, so that the fluid mixture forms a solution suitable for the renal failure treatment (Figure 3, control module 32, pump control means 24, main control circuitry module; C5/L10-41; C5/L51-58; C6/L10-56; controllers are operably coupled with 
Babb discloses that a valve is located between the sensors and a drain line and is operably connected to the controller (Figure 3, bypass valve 70, controls 32, 42; C6/L45-52; C5/L24-41).  Babb discloses that the controller is configured to route the fluid mixture past the valve if the sensors indicate that the fluid mixture is suitable for dialysis, or to the drain if the fluid mixture is not suitable (C6/L45-56). 
While the reference discloses that several characteristics may be sensed by sensors and controlled by a control module (C5/L10-41; C5/L51-58; C6/L10-56), the reference does not disclose that the sensors may be MEMS sensors.  
Voto discloses MEMS sensors that may be used in-line with the dialysis system (abstract).  Various characteristics may be sensed, including flow rate, temperature, pressure, pH, conductivity, or sodium, potassium, calcium, phosphorous, oxygen or urea levels ([0008]).  Moreover, the MEMS sensors offer an advantage of being able to be set up with a wireless system, such that the sensor may send data to a remote controller ([0008], [0018]).
Moscaritolo discloses filtration systems which incorporate MEMS sensing devices ([0001]).  Traditional sensor arrangements require separate sensors to measure each individual property, increasing cost, weight, design size, and reducing reliability ([0008]).  MEMS sensors can be used to 
It would have been obvious to one having ordinary skill in the art at the time of the invention to replace the traditional sensors in the dialysis system of Babb with MEMS sensors, as disclosed by Voto and Moscaritolo, since doing so will allow the sensors to be incorporated easily into the lines of the dialysis system and they may be controlled wirelessly from a remote source.  Further, the MEMS sensors will reduce the cost, weight, and design size of the system, while increasing reliability.  Finally, the MEMS sensors offer the flexibility of utilizing a single MEMS sensor component to monitor properties at various locations in the system through the use of sensor packages; or, one may choose to use multiple MEMS sensor components.
Further, as noted above, Babb discloses that the prepared dialysate is directed to a dialysis cell via an outlet line for patient treatment when the fluid is deemed suitable (Figure 3, line 62; C6/L45-56), but does not disclose that the apparatus further includes a patient outlet line positioned to receive used dialysate from a patient, wherein an additional MEMS sensor is provided on the patient outlet line to measure a composition characteristic of the used dialysate.  The reference further does not disclose that the controller is configured to route the used dialysate to a drain line if the readings from the MEMS sensor indicate that the used dialysate is not reusable, and route the used dialysate to the fluid line before the first mixing point if the readings indicate that the used dialysate is reusable. 
Micheli discloses a method for preparing dialysis solution, comprising the steps of obtaining a fresh dialysis solution by either using a prepared solution or by forming it through an on-line dialysate 
	It would have been obvious to one having ordinary skill in the art at the time of the invention to add a patient outlet line having MEMS sensors, such as those discussed above measuring temperature, conductivity, and pH, and to configure the controller of modified Babb to assess the sensed characteristics, of the used dialysate in the patient outlet line and either route the used dialysate to the first mixing tank or to the drain, as taught by Micheli, since doing so will help to minimize the amount of dialysis fluid necessary for effective patient treatment.  One having ordinary skill in the art will have a reasonable expectation of success in adding these features and capabilities to the apparatus of modified Babb since Babb already discloses a dialysate preparation system for connection to a dialysis cell with a controller configured to adjust the flow through the apparatus based upon sensor readings.
Response to Arguments
Regarding claims 21 and 37, applicant argues that Babb does not disclose a controller operably coupled to a first concentrate pump and a second concentrate pump because the proportioning unit 
This argument is not persuasive as it is not commensurate in scope with the claim.  All elements taught by Babb are contained together within a unified system (auxiliary unit 20 or dialysis unit 21, which are operably connected together with flow lines and circuitry).  Therefore, the proportioning unit is necessarily operably coupled to all of the other elements within these units, including the control modules, either directly or indirectly.  The instant specification does not provide any guidance on the intended scope of “operably coupled,” and as such, the phrase would not be limited to requiring direct feedback control between components, or direct circuitry between all components, as applicant’s arguments suggest.  The claims only require functional controls (i.e. determining whether a pumping speed is to be adjusted, and adjusting the pumping speed of the pump) of at least one of the first concentrate pump or the second concentrate pump.  Babb provides a clear description of such controls over the first concentrate pump. 
Further, even if the claims were amended to require such a limitation (feedback control of the second concentrate pump), Babb still suggests that the volume ratio achieved by the proportioning unit may be varied depending on factors present in any given instance, such as a different feed composition (C5/L51-58).  The system also includes a variety of circuity components and a suitably programmed microprocessor, with the goal of ensuring that a fluid generated by the system is suitable for dialysis (C5/L10-C6/L56).  Therefore, based on the suggestions of Babb and control mechanisms already present within the system, it would have been obvious to one in the art to use the existing pump control means, control module, and/or main circuitry module along with existing sensors to provide feedback control over the pumping device within the proportioning means based upon sensor data to control the composition characteristics of the fluid mixture. 
Regarding claims 34-36, applicant argues that Micheli fails to disclose at least one controller that determines to reuse used dialysate or route the dialysate to a drain line based on whether at least one composition characteristic value indicates that the used dialysate is not reusable.  Applicant argues that Micheli discloses that the therapy fluid is recirculated and only sent to a drain after a treatment has ended.  
This argument is not persuasive.  The reference clearly discusses that therapy fluid may be discharged or regenerated (or cleaned and recirculated) during treatment cycling and after treatment ([0062]; [0063]; [0065]; [0067]-[0070]; additionally, the description of make-up fluid being added to account for fluid discharged from the circuit suggests that this occurs during a treatment cycle, as well as after treatment).  Moreover, even if Micheli only taught that the therapy fluid may be routed for disposal or for regeneration after treatment has ended, the reference still suggests that a controller may be used to sense the characteristics of a used dialysate solution and either route the fluid for disposal or for regeneration.  As combined with the other references in the rejection above, this meets the functions of the claimed controller.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M ZALASKY MCDONALD whose telephone number is (571)270-7064.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE ZALASKY MCDONALD/Primary Examiner, Art Unit 1777